Citation Nr: 1541831	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  13-22 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a bilateral knee disability.  


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1967 to November 1969. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In January 2014, a travel board hearing was held before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.


FINDING OF FACT

Degenerative joint disease of each knee, status post bilateral total arthroplasties, is attributable to service.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, degenerative joint disease of each knee, status post bilateral total arthroplasties, was incurred as a result of his combat service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. § 1110.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).  

The Veteran appeals the denial of entitlement to service connection for bilateral knee disabilities.  It is asserted that the appellant's knee disabilities were caused by carrying heavy combat loads during service.  Specifically, he claims that as a field radioman attached to an airborne infantry unit he carried a rucksack that was nearly three quarters of his body weight while climbing the hills and rugged terrain of the central Vietnamese highlands.  It is argued that this repeated burden caused the appellant to develop his current knee disabilities.  He denies any similar activity since separation that would have deteriorated his knees.  After weighing the evidence of record, the Board will grant the claim under the doctrine of reasonable doubt.  38 U.S.C.A. § 5107.

To that end, the Veteran has bilateral knee degenerative joint disease, and credible and competent evidence has been provided establishing a nexus between the current diagnosis and service.  In August 2012, private advanced practice registered nurse, G.B. stated that the Veteran had been under his care for quite some time for bilateral knee pain and that it was quite possible that the years of infantry duty could have exacerbated his condition.  The opinion was reviewed and concurred by Dr. B., a board certified orthopedist.  Additionally, in January 2014, Dr. G stated that the Veteran had end stage arthritis of both knees due to previous occupational exposure in Vietnam and his duty with the military.  Dr. G commented that the Veteran had active combat in Vietnam carrying heavy loads on a daily basis which affected his knees over time.  He opined that the Veteran's arthritis had a greater than a 50/50 probability of having an in service onset due to the loads that he carried on his back.  He reasoned that the appellant's arthritis was progressive early in his life due to his service and activities in Vietnam.  

Finally, in May 2015, Dr. M.A.F. opined that it was very likely that the Veteran's knee problems resulted from his military service, and that it was likely that the appellant would not have required surgery if he had not served in the military. 

The Board is mindful that the August 2013 VA examiner opined that it was less likely than not that the Veteran's bilateral knee condition had its onset in service.  The VA examiner stated that there is no evidence in the service treatment records of any knee complaints and that there are no documented complaints regarding the knees until 2004, thirty-five years after discharge when the Veteran complained of right knee pain.  He also commented that there are no documented complaints regarding the left knee until 2012.  As the knee problem was not documented while in active service or for 35 years after discharge, the VA examiner found that there could not be a nexus.  

The Veteran has, however, presented competent and credible lay evidence discussing his need to carry heavy loads during service and subsequent knee problems.  This evidence is consistent with the nature of the claimant's combat service, and it is "satisfactory lay or other evidence" to establish that he was injured or incurred a disability while on active duty.  Reeves v. Shinseki, 682 F.3d 988, 998 (Fed. Cir. 2012); 38 U.S.C.A. § 1154(b).  The Veteran's statements, in conjunction with the multiple medical opinions, place the evidence at least in equipoise.  Hence, after resolving reasonable doubt in the Veteran's favor, entitlement to service connection for a bilateral knee disability is granted.


ORDER

Entitlement to service connection for degenerative joint disease of each knee, status post bilateral total arthroplasties, is granted.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


